77 N.Y.2d 926 (1991)
In the Matter of Florence Ellsman, a Person Alleged to be Incompetent. Marilyn Blaine, Appellant; James Rudolph, Respondent.
Court of Appeals of the State of New York.
Submitted February 4, 1991.
Decided April 2, 1991.
Judge TITONE taking no part.
Motion for leave to appeal dismissed. Dismissal of the appeal taken as of right for lack of prosecution was a determination on the merits of all claims which could have been litigated had that appeal been timely argued or submitted (Bray v Cox, 38 N.Y.2d 350). [See, 77 N.Y.2d 835.]